Citation Nr: 0810537	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-05 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 2003, 
March 2004 and October 2004 by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in St. Petersburg, 
Florida, Columbia, South Carolina, and Montgomery, Alabama, 
respectively.  The RO in Montgomery, Alabama, currently has 
jurisdiction of the case.  

In the September 2003 rating decision, the St. Petersburg RO 
denied the veteran's claim for entitlement to service 
connection for hypertension on direct, presumptive and 
secondary bases.  The following month, the veteran requested 
reconsideration of his claim for service connection for 
hypertension as secondary to service-connected type II 
diabetes mellitus.  See October 2003 VA Form 21-4138.  

The Columbia RO treated the October 2003 request for 
reconsideration as a claim to reopen.  In the March 2004 
rating decision, it reopened the claim but confirmed and 
continued the previous denial, again adjudicating the claim 
on all three bases.  In an April 2004 VA Form 21-4138, the 
veteran indicated that he was diagnosed with high blood 
pressure during service and wanted service connection for his 
elevated blood pressure.  The Board finds that this statement 
constitutes a valid notice of disagreement (NOD), as his 
contention that his problems began in service can be 
reasonably construed as an expression of dissatisfaction 
regarding the denial of his claim for hypertension.  See 
38 C.F.R. § 20.201 (2007).  

In an October 2004 rating decision, the Montgomery RO 
confirmed and continued the previous denial of service 
connection for hypertension.  The Board notes that the RO 
only adjudicated the veteran's hypertension claim on a direct 
basis.  

The Board acknowledges that the procedural history in this 
case is complicated, in part because of the multiple 
transfers of jurisdiction that occurred.  Based on the 
foregoing, however, the Board finds that the October 2003 
request for reconsideration should not have been considered a 
claim to reopen in the March 2004 rating decision.  As such, 
and because the Board has determined that the veteran filed a 
valid NOD to the March 2004 rating decision, the issue before 
the Board is the original claim for entitlement to service 
connection for hypertension, to include as secondary to 
service-connected type II diabetes mellitus, rather than a 
claim to reopen.  Therefore, the issue has been styled as 
such above.  

The Board notes that the veteran's representative has 
included the issue of entitlement to an increased rating for 
service-connected type II diabetes mellitus in the February 
2008 written brief presentation.  Review of the claims folder 
indicates that the veteran filed a claim for an increased 
rating in February 2005, which was denied in an August 2005 
rating decision.  Notice of this determination was sent to 
the veteran in a letter dated August 25, 2006.  Review of the 
claims folder does not reveal that the veteran has filed a 
NOD regarding the August 2005 rating decision.  As such, the 
issue of entitlement to an increased rating for service-
connected type II diabetes mellitus is not before the Board 
at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As an initial matter, the veteran submitted an April 2003 VA 
Form 21-4142, which provided his authorization and consent to 
the release of records from Dr. A.E. Lester, who he noted had 
treated him for hypertension.  Despite the veteran's 
submission of this form, there is no indication upon review 
of the claims folder that the RO has attempted to obtain 
treatment records from this private physician.  And while the 
Board acknowledges that Dr. Lester has provided three 
statements in support of the veteran's claim, see February 
2003 and February 2005 letters; August 2003 VA Form 21-4138, 
on remand, the RO/AMC should attempt to obtain the veteran's 
complete treatment records from Dr. Lester.  

The veteran seeks entitlement to service connection for 
hypertension as secondary to service-connected type II 
diabetes mellitus.  Several VA compensation and pension (C&P) 
examinations have been conducted in connection with his 
claim.  The veteran has been diagnosed with essential 
hypertension.  See August 2003 diabetes mellitus examination 
report; June 2005 hypertension examination report.  Essential 
hypertension is defined as hypertension occurring without 
discoverable organic cause.  See Dorland's Illustrated 
Medical Dictionary 801 (28th ed. 1994).  

The regulations pertinent to claims for service connection on 
a secondary basis were recently amended in light of the case 
Allen v. Brown, 7 Vet. App. 439 (1995).  They now provide 
that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  In other words, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  In light of this regulatory change, which was not 
addressed during the August 2003 or June 2005 VA C&P 
examinations, the claim must be remanded in order for the 
RO/AMC to obtain an opinion regarding whether the veteran's 
essential hypertension had been aggravated by his service-
connected type II diabetes mellitus.  Any recent VA treatment 
records should also be obtained.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).



Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent notice of the provisions of the 
VCAA, it is the Board's opinion that the 
veteran should again be provided with notice 
of VA's duties to assist and notify him, set 
forth in the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007).  In 
particular, the notice should include an 
explanation as to the information or evidence 
needed to establish service connection on a 
secondary basis, including on the basis of 
aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The 
notice described in this paragraph should be 
issued prior to issuance of a supplemental 
statement of the case (SSOC).

2.  Obtain the veteran's VA treatment 
records from the Tuskegee VA Medical 
Center (VAMC) since October 2003 and the 
Montgomery VAMC since October 2004.

3.  Make arrangements to obtain the 
veteran's complete treatment records from 
Dr. A.E. Lester.  

4.  Schedule the veteran for an 
appropriate VA examination.  The 
veteran's claims folder should be 
available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner is specifically asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's type II diabetes mellitus 
either (a) caused or (b) aggravates 
(permanent increase in severity, that is, 
a worsening of the underlying condition 
as contrasted to a worsening of symptoms) 
the veteran's essential hypertension.  

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



